Citation Nr: 0313018	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.  




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel









INTRODUCTION

The appellant is a veteran who retired in March 2001 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  This 
case was previously before the Board in April 2003, when the 
Board arranged for additional development of the evidence.  
The additional development has been completed, and that 
matter is addressed below.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

Here, the Board obtained additional evidence pursuant to 
38 C.F.R. § 19.9(a)(2), which is now invalid.  The veteran 
has not waived AOJ initial consideration of this evidence, 
and the Board may not proceed with appellate review without 
remanding the claim to the AOJ for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
back problem from his discharge from 
service to the present, then obtain 
records of such treatment from all 
sources identified.  

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
Veterans Claims Assistance Act of 2000.  
If so, such should be accomplished.  The 
RO should then review the claim in light 
of all evidence added to the record since 
their last previous review of the claim 
(and specifically the evidence developed 
by the Board).  If it remains denied, the 
RO should provide the veteran an 
appropriate supplemental statement of the 
case, and give him the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.  


The purpose of this remand is to satisfy the mandates of the 
Federal Circuit case cited above.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




